Citation Nr: 1822994	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  16-42 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for anemia, to include as due to herbicide exposure.

2.  Entitlement to service connection for bilateral cataracts, to include as due to herbicide exposure.

3.  Entitlement to service connection for post-traumatic stress disorder (PTSD), to include as due to herbicide exposure.

4.  Entitlement to service connection for residuals of multiple cerebrovascular accidents, to include as due to herbicide exposure.

5.  Entitlement to service connection for abnormal kidney function, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Army form October 1961 to December 1964, with additional periods of ACDUTRA and INACDUTRA. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board remanded these matters for further development in October 2013.  These matters were last before the Board in September 2017, at which time they were again remanded to the RO to schedule the Veteran for a Board video conference hearing.    

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a February 2018 Board video conference hearing.  A transcript of that hearing has been associated with the claims file.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained in these systems to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for PTSD, residuals of multiple cerebrovascular accidents, and abnormal kidney function are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of Vietnam or Korea during the Vietnam era, and he is not presumed to have been exposed to Agent Orange or other herbicide agents.

2.  The Veteran's anemia was not manifest during service, was not manifest within one year of separation from service and is not attributable to service, to include exposure to herbicides, including Agent Orange.

3.  The Veteran's bilateral cataracts were not manifest during service and are not attributable to service, to include exposure to herbicides, including Agent Orange.



CONCLUSIONS OF LAW

1.  The Veteran's anemia was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C. §§ 1101, 1110, 1112, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The Veteran's bilateral cataracts were not incurred in active service.  38 U.S.C. §§ 1101, 1110, 1112, 1116 (2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2017).  

The Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See, Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See, Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Service Connection Law

The Veteran maintains that he is entitled to service connection for anemia and cataracts due to exposure to tactical herbicides while in service.

Primary including anemia may be service connected on a presumptive basis if manifested to a compensable degree within one year following discharge from service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service, except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service, the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C. § 1116; 38 C.F.R. § 3.307, 3.309(e).  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C. § 1116; 38 C.F.R. § 3.307. 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307 (a) (6) (iii), 3.313(a).

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C. § 1113 (b); 38 C.F.R. § 3.304 (d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See, Hickson v. West, 12 Vet. App. 247, 253 (1999).

The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also, Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997 ), cert. denied, 523 U.S. 1046 (1998).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See, Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).


Exposure to Herbicides Analysis

The Veteran testified at an August 2011 Decision Review Officer (DRO) hearing that he was exposed to Agent Orange, and also Agent Blue, in 1992 when he was stationed at Fort Chaffee, Arkansas.  The Veteran stated that he was running 8 miles a day on the open roads and "breathe[d] a lot of things".  The Veteran stated that he might have been exposed to herbicides at: Fort Pickett, Virginia; Fort Indiantown Gap, Pennsylvania; Fort Gordon, Georgia; Fort Benning, Georgia; Fort Lee, Virginia; and Hattiesburg, Mississippi.

A June 2013 letter from Dr. N. F. states the Veteran was exposed to Agent Orange while on active military duty.  Here, the Board notes that there is no indication that the doctor viewed the Veteran's claims file, nor is there an indication the doctor is basing his opinion that the Veteran was exposed to Agent Orange on anything other than the Veteran's assertion.  Because the doctor did not state the basis on which he made his conclusion, the Board considers this opinion to be of no probative value.

A January 2016 response from the Defense Personnel Records Information Retrieval System (DPRIS) reflected no evidence of tactical herbicide use at Fort Chafee in 1992, and the AOJ prepared a January 2016 Memorandum of Formal Finding indicating exposure to Agent Orange at Fort Chaffee, Arkansas could not be corroborated.  Specifically, the January 2016 response from DPRIS stated that the Department of Defense (DoD) had provided VA Compensation Service with a listing of locations outside Vietnam and the Korean DMZ where tactical herbicides such as Agent Orange were used, tested or stored, but noted the list did not contain names of individuals involved with the tactical herbicides.  The January 2016 DPRIS response further noted that were no references to routine base maintenance activities such as range management, brush clearing, and weed killing as such were accomplished with commercial herbicides on all military bases worldwide, which did not fall under the regulations governing tactical herbicides at 38 CFR §3.307(a)(6)(i).  Notably, the January 2016 DPRIS response stated that, regarding the Veteran, the DoD list did show that tactical herbicide testing was conducted at Fort Chaffee, Arkansas from December 1966 to October 1967, and tactical herbicides Orange and Blue were tested by personnel from Fort Detrick's Plant Science Laboratory, in coordination with contrast research on formulations by chemical industry and field tests, conducted by personnel from the USDA.  It was reported that University of Hawaii testing of tactical herbicides at Fort Chaffee, Arkansas were completed 24 years prior to the Veteran's service at Fort Chaffee, Arkansas.  The January 2016 DPRIS response stated that was there was no VA presumption or acknowledgement of exposure for remote or secondary contact and no evidence of long term health effects from any such contact and therefore Compensation Service could provide no evidence to support the claim.

The Veteran testified at the February 2018 Board hearing that he never served in either the Republic of Korea or the Republic of Vietnam, but served in America and Germany.  The Veteran stated that he was exposed to Agent Orange on August 23, 1961, while at Fort Chaffee, Arkansas, when he was walking and pulled a tree limb and "all the dust and everything came in my face" and got in his eyes and all over his clothes.  The Veteran stated that all of his claimed disabilities are caused by his exposure to Agent Orange.  The Veteran stated that he went to the Greenville VAMC in 1992 and was told that he was exposed to Agent Orange.  Here, the Board notes that the Veteran's service personnel records, including his DD Form 214, show that the Veteran's entrance date into the United States Army was October 26, 1961.  Furthermore, the Veteran's DD Form 214 covering the period of October 26, 1961 to January 11, 1962 indicates that the Veteran had no service prior to the October 26, 1961.  As such the Board finds the Veteran's statement that he was stationed at Fort Chaffee in August 1961 is not credible.

As noted above, in August 2011 testimony before a Decision Review Officer, the Veteran also reported service at: Fort Pickett, Virginia; Fort Lee, Virginia; Fort Indiantown Gap, Pennsylvania; Hattiesburg, Mississippi; Fort Gordon, Georgia; and Fort Benning, Georgia.  The Veteran indicated that tactical herbicides may have also been used at these locations.  However, he further testified that he did not notice any areas that looked like they had been sprayed or that had turned brown in the middle of summer.  A layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  In this case, the record is negative for any evidence that the Veteran was exposed to tactical herbicides other than his own assertions.  As such, the Board finds the service records are more probative and persuasive than the Veteran's lay assertions.  In short, the weight of the competent and credible evidence is against a finding that the Veteran exposed to herbicide agents, as defined by VA, during his military service.

Anemia Analysis

Board notes that the Veteran's service treatment records indicate there were no complaints, treatments, or diagnoses of anemia.

A May 2008 private treatment record from Carolina Medical Affiliates notes the Veteran has "[n]o history of anemia, easy bruising, bleeding, or clotting disorders."

A June 2010 letter from VA informed the Veteran that the lab work from his Agent Orange Registry examination showed anemia and recommended that the Veteran follow up with his doctor.

As discussed above, anemia may be service connected on a presumptive basis if manifested to a compensable degree within one year after from service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that the evidence of record does not show any complaint, treatment or diagnosis of anemia within one year from the Veteran's separation from service.  As such, service connection based on manifestation to a compensable degree within one year after discharge from service is not warranted.

Presumed service connection due to herbicide exposure under 38 C.F.R. § 3.307 requires that the Veteran be diagnosed with one of the enumerated diseases under 38 C.F.R. § 3.309 (e).  Furthermore, the Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see, Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See, Curry v. Brown, 7 Vet. App. 59, 68 (1994).

While the medical records show that the Veteran was found to be anemic in 2010, this condition is not enumerated under 38 C.F.R. § 3.309 (e).  Thus, the Board finds that the Veteran is not entitled to presumptive service connection for anemia due to herbicide exposure.

Turning to direct service connection, as the Veteran was found to be anemic following a VA Agent Orange registry examination, the Board finds that the first Hickson element has been satisfied.  

With respect to Hickson element (2), in-service disease or injury, review of the Veteran's medical records is negative for any symptoms, diagnoses or treatment of anemia.  Furthermore, the Veteran has not asserted any in-service cause of or connection to his active duty service other than exposure to herbicides.  Having found that the weight of the evidence shows the Veteran was not exposed to herbicide agents while in service, the Board finds that the second Hickson element has not been met and service connection on a direct basis is not warranted.

The preponderance of the evidence is against the Veteran's claim and service connection for anemia, to include as due to exposure to tactical herbicides, is not warranted.

Bilateral Cataracts Analysis

The Board notes that the Veteran's service treatment records indicate there were no complaints, treatments, or diagnoses of cataracts.

A January 2009 private treatment record from Carolina Medical Affiliates notes the Veteran was scheduled to have cataract surgery the following day and had previously had another such surgery.

A September 2010 private treatment record form Palmetto Eye and Laser Center notes a history of cataract surgeries in October 2008 and January 2009.  No current cataracts were noted upon examination.

As discussed above, an enumerated disease may be service connected on a presumptive basis if manifested to a compensable degree within one year after from service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that cataracts are not an enumerated disease under 38 C.F.R. § 3.309 and, as such, service connection based on manifestation to a compensable degree within one year after discharge from service is not warranted.

Furthermore, while the medical records show that the Veteran had cataract removal surgeries in 2008 and 2009, this condition is not enumerated under 38 C.F.R. § 3.309 (e).  Thus, the Board finds that the Veteran is not entitled to presumptive service connection for cataracts due to herbicide exposure.

Turning to direct service connection, as the Veteran had cataract removal surgeries in 2008 and 2009, the Board finds that the first Hickson element has been satisfied.  

With respect to Hickson element (2), in-service disease or injury, review of the Veteran's medical records is negative for any symptoms, diagnoses or treatment of cataracts.  Furthermore, the Veteran has not asserted any in-service cause of or connection to his active duty service other than exposure to herbicides.  Having found that the weight of the evidence shows the Veteran was not exposed to herbicide agents while in service, the Board finds that the second Hickson element has not been met and service connection on a direct basis is not warranted.

The preponderance of the evidence is against the Veteran's claim and service connection for bilateral cataracts, to include as due to exposure to herbicide agents, is not warranted.

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for anemia, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for bilateral cataracts, to include as secondary to herbicide exposure, is denied.


REMAND

PTSD

The Veteran testified at the February 2018 Board hearing that he attends group therapy session at the Vet Center for PTSD.  The record does not indicate that VA has attempted to assist the Veteran in obtaining records from the Vet Center.  As such, a remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for PTSD.  See 38 C.F.R. § 19.9 (2017).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A (a) (2012); 38 C.F.R. § 3.159 (c), (d) (2017).

	(CONTINUED ON NEXT PAGE)
 

Residuals of Multiple Cerebrovascular Accidents and Abnormal Kidney Function

A February 2007 private treatment record from Spartanburg Nephrology Associates notes the Veteran "does have significant microalbuminuria. Overall he does have underlying diabetes for decades as well as hypertension and that seems to be the etiology of his case."

A May 2008 private treatment record from Carolina Medical Affiliates notes that "[i]t is not clear as to whether [the Veteran's] stroke is related to a hypertensive vasospastic episode".  

A February 2009 private treatment record from Spartanburg Nephrology Associates notes the Veteran has a diagnosis of stage III chronic kidney disease (CKD) that is secondary to diabetic nephropathy.

The Board notes that these private treatment records indicate that the Veteran's residuals of multiple cerebrovascular accidents and abnormal kidney function are potentially secondary to his diabetes mellitus, type II and hypertension.  The Board further notes that those matters are still pending claims for service connection at the RO.  

As the outcome of the claims for service connection for residuals of multiple cerebrovascular accidents and abnormal kidney function could be affected by the results of the pending claims for service connection for diabetes mellitus, type II and hypertension, they are inextricably intertwined with the claims being developed.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, remand is also warranted with regard to the issues of residuals of multiple cerebrovascular accidents and abnormal kidney function.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records.  All records must be associated with the claims file.

2.  The AOJ should undertake appropriate development to obtain treatment records from the Vet Center in Spartanburg, South Carolina, related to the Veteran's claimed PTSD.  All records obtained must be associated with the claims file.  All efforts to obtain these records must be documented in the claims file.

3.  After, and only after, completion of steps one and two above, if, and only if, PTSD treatment records from the Vet Center are obtained, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of the Veteran's claimed PTSD.  The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding each claimed disability.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's PTSD had its onset during active service or is otherwise related to any in service disease, event, or injury.

If there is a diagnosis of PTSD, the examiner should state whether the claimed stressor supports the diagnosis of PTSD, and provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that PTSD is related to the stressor.  

4.  After, and only after, completion of step one above, and after adjudicating the Veteran's pending service connection claims for diabetes mellitus and hypertension, arrange for the Veteran to undergo VA examinations to determine the nature and etiology of the his claimed residuals of multiple cerebrovascular accidents and abnormal kidney function.  The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding each claimed disability.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail. 

a.  For the Veteran's residuals of multiple cerebrovascular accidents, after the record review, thorough examination and interview of the Veteran, the VA examiner should offer opinions as to the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's residuals of multiple cerebrovascular accidents had their clinical onset during active service or are otherwise related to any in service disease, event, or injury.

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed Veteran's residuals of multiple cerebrovascular accidents are caused or aggravated by the Veteran's diabetes mellitus or hypertension.

b.  For the Veteran's abnormal kidney function, after the record review, thorough examination and interview of the Veteran, the VA examiner should offer opinions as to the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's abnormal kidney function had its clinical onset during active service or is otherwise related to any in service disease, event, or injury.

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed abnormal kidney function is caused or aggravated by the Veteran's diabetes mellitus or hypertension.

The examiner must address the lay statements from the Veteran regarding his claimed disabilities.

All opinions provided must be thoroughly explained, and a complete rationale for any conclusions reached should be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

It is not sufficient to base an opinion on a mere lack of documentation of complaints in the service or post-service treatment records.

5.  If, after completing the requested actions and all additional development deemed warranted, the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


